Exhibit 10.34

 

NETWORK ENGINES, INC.

 

2009 INCENTIVE PLAN

 

1.            Purpose

 

The purpose of this 2009 Incentive Plan (the “Plan”) of Network Engines, Inc., a
Delaware corporation (the “Company”), is to advance the interests of the
Company’s stockholders by enhancing the Company’s ability to attract, retain and
motivate persons who are expected to make important contributions to the Company
and by providing such persons with equity ownership opportunities and
performance-based incentives that are intended to better align the interests of
such persons with those of the Company’s stockholders.  Except where the context
otherwise requires, the term “Company” shall include any of the Company’s
present or future parent or subsidiary corporations as defined in Sections
424(e) or (f) of the Internal Revenue Code of 1986, as amended, and any
regulations thereunder (the “Code”) and any other business venture (including,
without limitation, joint venture or limited liability company) in which the
Company has a controlling interest, as determined by the Board of Directors of
the Company (the “Board”).

 

2.            Eligibility

 

All of the Company’s employees, officers, and directors are eligible to be
granted options, stock appreciation rights (“SARs”), restricted stock,
restricted stock units (“RSUs”) and other stock- and cash-based awards (each, an
“Award”) under the Plan.  Consultants and advisors to the Company (as such terms
are defined and interpreted for purposes of Form S-8 (or any successor form))
are also eligible to be granted Awards. Each person who is granted an Award
under the Plan is deemed a “Participant.”

 

3.            Administration and Delegation


 


(A)           ADMINISTRATION BY BOARD OF DIRECTORS.  THE PLAN WILL BE
ADMINISTERED BY THE BOARD.  THE BOARD SHALL HAVE AUTHORITY TO GRANT AWARDS AND
TO ADOPT, AMEND AND REPEAL SUCH ADMINISTRATIVE RULES, GUIDELINES AND PRACTICES
RELATING TO THE PLAN AS IT SHALL DEEM ADVISABLE.  THE BOARD MAY CONSTRUE AND
INTERPRET THE TERMS OF THE PLAN AND ANY AWARD AGREEMENTS ENTERED INTO UNDER THE
PLAN.  THE BOARD MAY CORRECT ANY DEFECT, SUPPLY ANY OMISSION OR RECONCILE ANY
INCONSISTENCY IN THE PLAN OR ANY AWARD IN THE MANNER AND TO THE EXTENT IT SHALL
DEEM EXPEDIENT TO CARRY THE PLAN INTO EFFECT AND IT SHALL BE THE SOLE AND FINAL
JUDGE OF SUCH EXPEDIENCY.  ALL DECISIONS BY THE BOARD SHALL BE MADE IN THE
BOARD’S SOLE DISCRETION AND SHALL BE FINAL AND BINDING ON ALL PERSONS HAVING OR
CLAIMING ANY INTEREST IN THE PLAN OR IN ANY AWARD.


 


(B)           APPOINTMENT OF COMMITTEES.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE BOARD MAY DELEGATE ANY OR ALL OF ITS POWERS UNDER THE PLAN TO ONE OR
MORE COMMITTEES OR SUBCOMMITTEES OF THE BOARD (A “COMMITTEE”).  ALL REFERENCES
IN THE PLAN TO THE “BOARD” SHALL MEAN THE BOARD OR A COMMITTEE OF THE BOARD OR
THE OFFICERS REFERRED TO IN SECTION 3(C) TO THE EXTENT THAT THE BOARD’S POWERS
OR AUTHORITY UNDER THE PLAN HAVE BEEN DELEGATED TO SUCH COMMITTEE OR OFFICERS.

 

--------------------------------------------------------------------------------


 


(C)           DELEGATION TO OFFICERS.  TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THE BOARD MAY DELEGATE TO ONE OR MORE OFFICERS OF THE COMPANY THE POWER TO
GRANT OPTIONS AND OTHER AWARDS THAT CONSTITUTE RIGHTS UNDER DELAWARE LAW
(SUBJECT TO ANY LIMITATIONS UNDER THE PLAN) TO EMPLOYEES OR OFFICERS OF THE
COMPANY OR ANY OF ITS PRESENT OR FUTURE SUBSIDIARY CORPORATIONS AND TO EXERCISE
SUCH OTHER POWERS UNDER THE PLAN AS THE BOARD MAY DETERMINE, PROVIDED THAT THE
BOARD SHALL FIX THE TERMS OF THE AWARDS TO BE GRANTED BY SUCH OFFICERS
(INCLUDING THE EXERCISE PRICE OF THE AWARDS, WHICH MAY INCLUDE A FORMULA BY
WHICH THE EXERCISE PRICE WILL BE DETERMINED) AND THE MAXIMUM NUMBER OF SHARES
SUBJECT TO SUCH AWARDS THAT THE OFFICERS MAY GRANT; PROVIDED FURTHER, HOWEVER,
THAT NO OFFICER SHALL BE AUTHORIZED TO GRANT AWARDS TO ANY “EXECUTIVE OFFICER”
OF THE COMPANY (AS DEFINED BY RULE 3B-7 UNDER THE SECURITIES EXCHANGE ACT OF
1934, AS AMENDED (THE “EXCHANGE ACT”)) OR TO ANY “OFFICER” OF THE COMPANY (AS
DEFINED BY RULE 16A-1 UNDER THE EXCHANGE ACT).  THE BOARD MAY NOT DELEGATE
AUTHORITY UNDER THIS SECTION 3(C) TO GRANT RESTRICTED STOCK, UNLESS DELAWARE LAW
THEN PERMITS SUCH DELEGATION.


 


(D)           AWARDS TO NON-EMPLOYEE DIRECTORS.  DISCRETIONARY AWARDS TO
NON-EMPLOYEE DIRECTORS WILL ONLY BE GRANTED AND ADMINISTERED BY A COMMITTEE, ALL
OF THE MEMBERS OF WHICH ARE INDEPENDENT AS DEFINED BY SECTION 4200(A)(15) OF THE
NASDAQ MARKETPLACE RULES.

 

4.            Stock Available for Awards


 


(A)           NUMBER OF SHARES; SHARE COUNTING.


 


(1)           AUTHORIZED NUMBER OF SHARES.  SUBJECT TO ADJUSTMENT UNDER
SECTION 10, AWARDS MAY BE MADE UNDER THE PLAN FOR UP TO 750,000 SHARES OF COMMON
STOCK, $.01 PAR VALUE PER SHARE, OF THE COMPANY (THE “COMMON STOCK”), ANY OR ALL
OF WHICH AWARDS MAY BE IN THE FORM OF INCENTIVE STOCK OPTIONS.  SHARES ISSUED
UNDER THE PLAN MAY CONSIST IN WHOLE OR IN PART OF AUTHORIZED BUT UNISSUED SHARES
OR TREASURY SHARES.


 


(2)           SHARE COUNTING.  FOR PURPOSES OF COUNTING THE NUMBER OF SHARES
AVAILABLE FOR THE GRANT OF AWARDS UNDER THE PLAN AND UNDER THE SUBLIMITS
CONTAINED IN SECTIONS 4(B)(2) AND 4(B)(3), (I) ALL SHARES OF COMMON STOCK
COVERED BY INDEPENDENT SARS SHALL BE COUNTED AGAINST THE NUMBER OF SHARES
AVAILABLE FOR THE GRANT OF AWARDS; PROVIDED, HOWEVER, THAT INDEPENDENT SARS THAT
MAY BE SETTLED ONLY IN CASH SHALL NOT BE SO COUNTED; (II) IF ANY AWARD
(A) EXPIRES OR IS TERMINATED, SURRENDERED OR CANCELED WITHOUT HAVING BEEN FULLY
EXERCISED OR IS FORFEITED IN WHOLE OR IN PART (INCLUDING AS THE RESULT OF SHARES
OF COMMON STOCK SUBJECT TO SUCH AWARD BEING REPURCHASED BY THE COMPANY AT THE
ORIGINAL ISSUANCE PRICE PURSUANT TO A CONTRACTUAL REPURCHASE RIGHT) OR
(B) RESULTS IN ANY COMMON STOCK NOT BEING ISSUED (INCLUDING AS A RESULT OF AN
INDEPENDENT SAR THAT WAS SETTLEABLE EITHER IN CASH OR IN STOCK ACTUALLY BEING
SETTLED IN CASH), THE UNUSED COMMON STOCK COVERED BY SUCH AWARD SHALL AGAIN BE
AVAILABLE FOR THE GRANT OF AWARDS; PROVIDED, HOWEVER, IN THE CASE OF INCENTIVE
STOCK OPTIONS (AS HEREINAFTER DEFINED), THE FOREGOING SHALL BE SUBJECT TO ANY
LIMITATIONS UNDER THE CODE; AND PROVIDED FURTHER, IN THE CASE OF INDEPENDENT
SARS, THAT THE FULL NUMBER OF SHARES SUBJECT TO ANY STOCK-SETTLED SAR SHALL BE
COUNTED AGAINST THE SHARES AVAILABLE UNDER THE PLAN AND AGAINST THE SUBLIMITS
LISTED IN THE FIRST CLAUSE OF THIS SECTION IN PROPORTION TO THE PORTION OF THE
SAR ACTUALLY EXERCISED REGARDLESS OF THE NUMBER OF SHARES ACTUALLY USED TO
SETTLE SUCH SAR UPON EXERCISE; (III) SHARES OF COMMON STOCK DELIVERED (EITHER BY
ACTUAL DELIVERY, ATTESTATION, OR NET EXERCISE) TO THE COMPANY BY A PARTICIPANT
TO (A) PURCHASE SHARES OF COMMON STOCK UPON THE EXERCISE OF AN AWARD OR
(B) SATISFY TAX

 

2

--------------------------------------------------------------------------------


 

withholding obligations (including shares retained from the Award creating the
tax obligation) shall not be added back to the number of shares available for
the future grant of Awards; and (iv) shares of Common Stock repurchased by the
Company on the open market using the proceeds from the exercise of an Award
shall not increase the number of shares available for future grant of Awards.


 


(B)           SUB-LIMITS.  SUBJECT TO ADJUSTMENT UNDER SECTION 10, THE FOLLOWING
SUB-LIMITS ON THE NUMBER OF SHARES SUBJECT TO AWARDS SHALL APPLY:


 


(1)           SECTION 162(M) PER-PARTICIPANT LIMIT.  THE MAXIMUM NUMBER OF
SHARES OF COMMON STOCK WITH RESPECT TO WHICH AWARDS MAY BE GRANTED TO ANY
PARTICIPANT UNDER THE PLAN SHALL BE 750,000 PER FISCAL YEAR.  FOR PURPOSES OF
THE FOREGOING LIMIT, THE COMBINATION OF AN OPTION IN TANDEM WITH A SAR (AS EACH
IS HEREAFTER DEFINED) SHALL BE TREATED AS A SINGLE AWARD.  THE PER PARTICIPANT
LIMIT DESCRIBED IN THIS SECTION 4(B)(1) SHALL BE CONSTRUED AND APPLIED
CONSISTENTLY WITH SECTION 162(M) OF THE CODE OR ANY SUCCESSOR PROVISION THERETO,
AND THE REGULATIONS THEREUNDER (“SECTION 162(M)”).


 


(2)           LIMIT ON AWARDS OTHER THAN OPTIONS AND SARS.  THE MAXIMUM NUMBER
OF SHARES WITH RESPECT TO WHICH AWARDS OTHER THAN OPTIONS AND SARS MAY BE
GRANTED SHALL BE 75% OF THE MAXIMUM NUMBER OF AUTHORIZED SHARES SET FORTH IN
SECTION 4(A)(1).


 


(3)           LIMIT ON AWARDS TO DIRECTORS.  THE MAXIMUM NUMBER OF SHARES WITH
RESPECT TO WHICH AWARDS MAY BE GRANTED TO DIRECTORS WHO ARE NOT EMPLOYEES OF THE
COMPANY AT THE TIME OF GRANT SHALL BE 20% OF THE MAXIMUM NUMBER OF AUTHORIZED
SHARES SET FORTH IN SECTION 4(A)(1).


 


(C)           SUBSTITUTE AWARDS.  IN CONNECTION WITH A MERGER OR CONSOLIDATION
OF AN ENTITY WITH THE COMPANY OR THE ACQUISITION BY THE COMPANY OF PROPERTY OR
STOCK OF AN ENTITY, THE BOARD MAY GRANT AWARDS IN SUBSTITUTION FOR ANY OPTIONS
OR OTHER STOCK OR STOCK-BASED AWARDS GRANTED BY SUCH ENTITY OR AN AFFILIATE
THEREOF.  SUBSTITUTE AWARDS MAY BE GRANTED ON SUCH TERMS AS THE BOARD DEEMS
APPROPRIATE IN THE CIRCUMSTANCES, NOTWITHSTANDING ANY LIMITATIONS ON AWARDS
CONTAINED IN THE PLAN.  SUBSTITUTE AWARDS SHALL NOT COUNT AGAINST THE OVERALL
SHARE LIMIT SET FORTH IN SECTION 4(A)(1) OR ANY SUBLIMITS CONTAINED IN THE PLAN,
EXCEPT AS MAY BE REQUIRED BY REASON OF SECTION 422 AND RELATED PROVISIONS OF THE
CODE.


 

5.            Stock Options


 


(A)           GENERAL.  THE BOARD MAY GRANT OPTIONS TO PURCHASE COMMON STOCK
(EACH, AN “OPTION”) AND DETERMINE THE NUMBER OF SHARES OF COMMON STOCK TO BE
COVERED BY EACH OPTION, THE EXERCISE PRICE OF EACH OPTION AND THE CONDITIONS AND
LIMITATIONS APPLICABLE TO THE EXERCISE OF EACH OPTION, INCLUDING CONDITIONS
RELATING TO APPLICABLE FEDERAL OR STATE SECURITIES LAWS, AS IT CONSIDERS
NECESSARY OR ADVISABLE.  AN OPTION THAT IS NOT INTENDED TO BE AN INCENTIVE STOCK
OPTION (AS HEREINAFTER DEFINED) SHALL BE DESIGNATED A “NONSTATUTORY STOCK
OPTION.”


 


(B)           INCENTIVE STOCK OPTIONS.  AN OPTION THAT THE BOARD INTENDS TO BE
AN “INCENTIVE STOCK OPTION” AS DEFINED IN SECTION 422 OF THE CODE (AN “INCENTIVE
STOCK OPTION”) SHALL ONLY BE GRANTED TO EMPLOYEES OF NETWORK ENGINES, INC., ANY
OF NETWORK ENGINES, INC.’S PRESENT OR FUTURE PARENT OR SUBSIDIARY CORPORATIONS
AS DEFINED IN SECTIONS 424(E) OR (F) OF THE CODE, AND ANY OTHER

 

3

--------------------------------------------------------------------------------


 

entities the employees of which are eligible to receive Incentive Stock Options
under the Code, and shall be subject to and shall be construed consistently with
the requirements of Section 422 of the Code.  The Company shall have no
liability to a Participant, or any other party, if an Option (or any part
thereof) that is intended to be an Incentive Stock Option is not an Incentive
Stock Option or if the Company converts an Incentive Stock Option to a
Nonstatutory Stock Option.


 


(C)           EXERCISE PRICE.  THE BOARD SHALL ESTABLISH THE EXERCISE PRICE OF
EACH OPTION AND SPECIFY THE EXERCISE PRICE IN THE APPLICABLE OPTION AGREEMENT. 
THE EXERCISE PRICE SHALL BE NOT LESS THAN 100% OF THE FAIR MARKET VALUE (AS
DEFINED BELOW) ON THE DATE THE OPTION IS GRANTED; PROVIDED THAT IF THE BOARD
APPROVES THE GRANT OF AN OPTION WITH AN EXERCISE PRICE TO BE DETERMINED ON A
FUTURE DATE, THE EXERCISE PRICE SHALL BE NOT LESS THAN 100% OF THE FAIR MARKET
VALUE ON SUCH FUTURE DATE.


 


(D)           DURATION OF OPTIONS.  EACH OPTION SHALL BE EXERCISABLE AT SUCH
TIMES AND SUBJECT TO SUCH TERMS AND CONDITIONS AS THE BOARD MAY SPECIFY IN THE
APPLICABLE OPTION AGREEMENT; PROVIDED, HOWEVER, THAT NO OPTION WILL BE GRANTED
WITH A TERM IN EXCESS OF 10 YEARS.


 


(E)           EXERCISE OF OPTION.  OPTIONS MAY BE EXERCISED BY DELIVERY TO THE
COMPANY OF A WRITTEN NOTICE OF EXERCISE SIGNED BY THE PROPER PERSON OR BY ANY
OTHER FORM OF NOTICE (INCLUDING ELECTRONIC NOTICE) APPROVED BY THE COMPANY,
TOGETHER WITH PAYMENT IN FULL AS SPECIFIED IN SECTION 5(F) FOR THE NUMBER OF
SHARES FOR WHICH THE OPTION IS EXERCISED.  SHARES OF COMMON STOCK SUBJECT TO THE
OPTION WILL BE DELIVERED BY THE COMPANY AS SOON AS PRACTICABLE FOLLOWING
EXERCISE.


 


(F)            PAYMENT UPON EXERCISE.  COMMON STOCK PURCHASED UPON THE EXERCISE
OF AN OPTION GRANTED UNDER THE PLAN SHALL BE PAID FOR AS FOLLOWS:


 


(1)           IN CASH OR BY CHECK, PAYABLE TO THE ORDER OF THE COMPANY;


 


(2)           EXCEPT AS MAY OTHERWISE BE PROVIDED IN THE APPLICABLE OPTION
AGREEMENT, BY (I) DELIVERY OF AN IRREVOCABLE AND UNCONDITIONAL UNDERTAKING BY A
CREDITWORTHY BROKER TO DELIVER PROMPTLY TO THE COMPANY SUFFICIENT FUNDS TO PAY
THE EXERCISE PRICE AND ANY REQUIRED TAX WITHHOLDING OR (II) DELIVERY BY THE
PARTICIPANT TO THE COMPANY OF A COPY OF IRREVOCABLE AND UNCONDITIONAL
INSTRUCTIONS TO A CREDITWORTHY BROKER TO DELIVER PROMPTLY TO THE COMPANY CASH OR
A CHECK SUFFICIENT TO PAY THE EXERCISE PRICE AND ANY REQUIRED TAX WITHHOLDING;


 


(3)           TO THE EXTENT PROVIDED FOR IN THE APPLICABLE OPTION AGREEMENT OR
APPROVED BY THE BOARD, IN ITS SOLE DISCRETION, BY DELIVERY (EITHER BY ACTUAL
DELIVERY OR ATTESTATION) OF SHARES OF COMMON STOCK OWNED BY THE PARTICIPANT
VALUED AT THEIR FAIR MARKET VALUE, DETERMINED AS PROVIDED BELOW (“FAIR MARKET
VALUE”), PROVIDED (I) SUCH METHOD OF PAYMENT IS THEN PERMITTED UNDER APPLICABLE
LAW, (II) SUCH COMMON STOCK, IF ACQUIRED DIRECTLY FROM THE COMPANY, WAS OWNED BY
THE PARTICIPANT FOR SUCH MINIMUM PERIOD OF TIME, IF ANY, AS MAY BE ESTABLISHED
BY THE BOARD IN ITS DISCRETION AND (III) SUCH COMMON STOCK IS NOT SUBJECT TO ANY
REPURCHASE, FORFEITURE, UNFULFILLED VESTING OR OTHER SIMILAR REQUIREMENTS;


 


(4)           TO THE EXTENT PROVIDED FOR IN THE APPLICABLE NONSTATUTORY STOCK
OPTION AGREEMENT OR APPROVED BY THE BOARD IN ITS SOLE DISCRETION, BY DELIVERY OF
A NOTICE OF “NET

 

4

--------------------------------------------------------------------------------


 

exercise” to the Company, as a result of which the Participant would receive the
number of shares of Common Stock underlying the Option so exercised reduced by
the number of shares of Common Stock equal to the aggregate exercise price of
the Option divided by the Fair Market Value on the date of exercise;


 


(5)           TO THE EXTENT PERMITTED BY APPLICABLE LAW AND PROVIDED FOR IN THE
APPLICABLE OPTION AGREEMENT OR APPROVED BY THE BOARD, IN ITS SOLE DISCRETION, BY
PAYMENT OF SUCH OTHER LAWFUL CONSIDERATION AS THE BOARD MAY DETERMINE; OR


 


(6)           BY ANY COMBINATION OF THE ABOVE PERMITTED FORMS OF PAYMENT.


 

“FAIR MARKET VALUE” OF A SHARE OF COMMON STOCK FOR PURPOSES OF THE PLAN WILL BE
DETERMINED AS FOLLOWS:

 

(A) IF THE COMMON STOCK TRADES ON A NATIONAL SECURITIES EXCHANGE, THE CLOSING
SALE PRICE (FOR THE PRIMARY TRADING SESSION) ON THE DATE OF GRANT; OR

 

(B) IF THE COMMON STOCK DOES NOT TRADE ON ANY SUCH EXCHANGE, THE AVERAGE OF THE
CLOSING BID AND ASKED PRICES AS REPORTED BY AN AUTHORIZED OTCBB MARKET DATA
VENDOR AS LISTED ON THE OTCBB WEBSITE (OTCBB.COM) ON THE DATE OF GRANT; OR

 

(C) IF THE COMMON STOCK IS NOT PUBLICLY TRADED, THE BOARD WILL DETERMINE THE
FAIR MARKET VALUE FOR PURPOSES OF THE PLAN USING ANY MEASURE OF VALUE IT
DETERMINES TO BE APPROPRIATE (INCLUDING, AS IT CONSIDERS APPROPRIATE, RELYING ON
APPRAISALS) IN A MANNER CONSISTENT WITH THE VALUATION PRINCIPLES UNDER CODE
SECTION 409A, EXCEPT AS THE BOARD OR COMMITTEE MAY EXPRESSLY DETERMINE
OTHERWISE.

 

FOR ANY DATE THAT IS NOT A TRADING DAY, THE FAIR MARKET VALUE OF A SHARE OF
COMMON STOCK FOR SUCH DATE WILL BE DETERMINED BY USING THE CLOSING SALE PRICE OR
AVERAGE OF THE BID AND ASKED PRICES, AS APPROPRIATE, FOR THE IMMEDIATELY
PRECEDING TRADING DAY AND WITH THE TIMING IN THE FORMULAS ABOVE ADJUSTED
ACCORDINGLY.  THE BOARD CAN SUBSTITUTE A PARTICULAR TIME OF DAY OR OTHER MEASURE
OF “CLOSING SALE PRICE” OR “BID AND ASKED PRICES” IF APPROPRIATE BECAUSE OF
EXCHANGE OR MARKET PROCEDURES OR CAN, IN ITS SOLE DISCRETION, USE WEIGHTED
AVERAGES EITHER ON A DAILY BASIS OR SUCH LONGER PERIOD AS COMPLIES WITH CODE
SECTION 409A.

 


THE BOARD HAS SOLE DISCRETION TO DETERMINE THE FAIR MARKET VALUE FOR PURPOSES OF
THIS PLAN, AND ALL AWARDS ARE CONDITIONED ON THE PARTICIPANTS’ AGREEMENT THAT
THE BOARD’S DETERMINATION IS CONCLUSIVE AND BINDING EVEN THOUGH OTHERS MIGHT
MAKE A DIFFERENT DETERMINATION.


 


(G)           LIMITATION ON REPRICING.  UNLESS SUCH ACTION IS APPROVED BY THE
COMPANY’S STOCKHOLDERS:  (1) NO OUTSTANDING OPTION GRANTED UNDER THE PLAN MAY BE
AMENDED TO PROVIDE AN EXERCISE PRICE PER SHARE THAT IS LOWER THAN THE
THEN-CURRENT EXERCISE PRICE PER SHARE OF SUCH OUTSTANDING OPTION (OTHER THAN
ADJUSTMENTS PURSUANT TO SECTION 10) AND (2) THE BOARD MAY NOT CANCEL ANY
OUTSTANDING OPTION (WHETHER OR NOT GRANTED UNDER THE PLAN) AND GRANT IN
SUBSTITUTION THEREFOR NEW AWARDS UNDER THE PLAN COVERING THE SAME OR A DIFFERENT
NUMBER OF SHARES OF COMMON STOCK AND HAVING AN EXERCISE PRICE PER SHARE LOWER
THAN THE THEN-CURRENT EXERCISE PRICE PER SHARE OF THE CANCELLED OPTION.

 

5

--------------------------------------------------------------------------------


 

6.            Director Options


 


(A)           INITIAL GRANT.  UPON THE COMMENCEMENT OF SERVICE ON THE BOARD BY
ANY INDIVIDUAL WHO IS NOT THEN AN EMPLOYEE OF THE COMPANY OR ANY SUBSIDIARY OF
THE COMPANY, THE COMPANY SHALL GRANT TO SUCH PERSON A NONSTATUTORY STOCK OPTION
TO PURCHASE 50,000 SHARES OF COMMON STOCK (SUBJECT TO ADJUSTMENT UNDER
SECTION 10).


 


(B)           ANNUAL GRANT.  ON THE DATE OF EACH ANNUAL MEETING OF STOCKHOLDERS
OF THE COMPANY, THE COMPANY SHALL GRANT TO EACH MEMBER OF THE BOARD OF DIRECTORS
OF THE COMPANY WHO IS BOTH SERVING AS A DIRECTOR OF THE COMPANY IMMEDIATELY
PRIOR TO AND IMMEDIATELY FOLLOWING SUCH ANNUAL MEETING AND WHO IS NOT THEN AN
EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, A NONSTATUTORY STOCK OPTION
TO PURCHASE 15,000 SHARES OF COMMON STOCK (SUBJECT TO ADJUSTMENT UNDER
SECTION 10); PROVIDED, HOWEVER, THAT A DIRECTOR SHALL NOT BE ELIGIBLE TO RECEIVE
AN OPTION GRANT UNDER THIS SECTION 6(B) UNTIL SUCH DIRECTOR HAS SERVED ON THE
BOARD FOR AT LEAST NINE MONTHS.


 


(C)           TERMS OF DIRECTOR OPTIONS.  OPTIONS GRANTED UNDER THIS SECTION 6
SHALL (I) HAVE AN EXERCISE PRICE EQUAL TO THE CLOSING SALE PRICE (FOR THE
PRIMARY TRADING SESSION) OF THE COMMON STOCK ON THE NATIONAL SECURITIES EXCHANGE
ON WHICH THE COMMON STOCK IS THEN TRADED ON THE DAY OF GRANT (OR IF THE DATE OF
GRANT IS NOT A TRADING DAY ON SUCH EXCHANGE, THE TRADING DAY IMMEDIATELY PRIOR
TO THE DATE OF GRANT) OR IF THE COMMON STOCK IS NOT THEN TRADED ON A NATIONAL
SECURITIES EXCHANGE, THE FAIR MARKET VALUE OF THE COMMON STOCK ON SUCH DATE AS
DETERMINED BY THE BOARD, (II) (A) IN THE CASE OF OPTIONS GRANTED UNDER
SECTION 6(A) SHALL VEST IN EQUAL 25% INCREMENTS ON EACH ANNIVERSARY OF THE DATE
OF GRANT AND (B) IN THE CASE OF OPTIONS GRANTED UNDER SECTION 6(B) SHALL VEST IN
FULL ON THE FIRST ANNIVERSARY OF THE DATE OF GRANT, PROVIDED THAT IN EITHER SUCH
CASE THE INDIVIDUAL IS SERVING ON THE BOARD ON SUCH DATE (OR IN THE CASE OF AN
OPTION GRANTED UNDER SECTION 6(B), IF EARLIER, ON THE DATE WHICH IS ONE BUSINESS
DAY PRIOR TO DATE OF THE COMPANY’S NEXT ANNUAL MEETING), PROVIDED THAT IN EITHER
SUCH CASE NO ADDITIONAL VESTING SHALL TAKE PLACE AFTER THE PARTICIPANT CEASES TO
SERVE AS A DIRECTOR AND FURTHER PROVIDED THAT IN EITHER SUCH CASE THE BOARD MAY
PROVIDE FOR ACCELERATED VESTING IN THE CASE OF DEATH, DISABILITY, CHANGE IN
CONTROL, ATTAINMENT OF MANDATORY RETIREMENT AGE OR RETIREMENT FOLLOWING AT LEAST
10 YEARS OF SERVICE, (III) EXPIRE ON THE EARLIER OF 10 YEARS FROM THE DATE OF
GRANT OR THREE MONTHS FOLLOWING CESSATION OF SERVICE ON THE BOARD AND
(IV) CONTAIN SUCH OTHER TERMS AND CONDITIONS AS THE BOARD SHALL DETERMINE.

 

7.            Stock Appreciation Rights


 


(A)           GENERAL.  THE BOARD MAY GRANT AWARDS CONSISTING OF SARS ENTITLING
THE HOLDER, UPON EXERCISE, TO RECEIVE AN AMOUNT OF COMMON STOCK OR CASH OR A
COMBINATION THEREOF (SUCH FORM TO BE DETERMINED BY THE BOARD) DETERMINED BY
REFERENCE TO APPRECIATION, FROM AND AFTER THE DATE OF GRANT, IN THE FAIR MARKET
VALUE OF A SHARE OF COMMON STOCK OVER THE MEASUREMENT PRICE ESTABLISHED PURSUANT
TO SECTION 7(C).  THE DATE AS OF WHICH SUCH APPRECIATION IS DETERMINED SHALL BE
THE EXERCISE DATE.


 


(B)           GRANTS.  SARS MAY BE GRANTED IN TANDEM WITH, OR INDEPENDENTLY OF,
OPTIONS GRANTED UNDER THE PLAN.

 

6

--------------------------------------------------------------------------------


 


(1)           TANDEM AWARDS.  WHEN SARS ARE EXPRESSLY GRANTED IN TANDEM WITH
OPTIONS, (I) THE SAR WILL BE EXERCISABLE ONLY AT SUCH TIME OR TIMES, AND TO THE
EXTENT, THAT THE RELATED OPTION IS EXERCISABLE (EXCEPT TO THE EXTENT DESIGNATED
BY THE BOARD IN CONNECTION WITH A REORGANIZATION EVENT) AND WILL BE EXERCISABLE
IN ACCORDANCE WITH THE PROCEDURE REQUIRED FOR EXERCISE OF THE RELATED OPTION;
(II) THE SAR WILL TERMINATE AND NO LONGER BE EXERCISABLE UPON THE TERMINATION OR
EXERCISE OF THE RELATED OPTION, EXCEPT TO THE EXTENT DESIGNATED BY THE BOARD IN
CONNECTION WITH A REORGANIZATION EVENT AND EXCEPT THAT A SAR GRANTED WITH
RESPECT TO LESS THAN THE FULL NUMBER OF SHARES COVERED BY AN OPTION WILL NOT BE
REDUCED UNTIL THE NUMBER OF SHARES AS TO WHICH THE RELATED OPTION HAS BEEN
EXERCISED OR HAS TERMINATED EXCEEDS THE NUMBER OF SHARES NOT COVERED BY THE SAR;
(III) THE OPTION WILL TERMINATE AND NO LONGER BE EXERCISABLE UPON THE EXERCISE
OF THE RELATED SAR; AND (IV) THE SAR WILL BE TRANSFERABLE ONLY WITH THE RELATED
OPTION.


 


(2)           INDEPENDENT SARS.  A SAR NOT EXPRESSLY GRANTED IN TANDEM WITH AN
OPTION WILL BECOME EXERCISABLE AT SUCH TIME OR TIMES, AND ON SUCH CONDITIONS, AS
THE BOARD MAY SPECIFY IN THE SAR AWARD.


 


(C)           MEASUREMENT PRICE.  THE BOARD SHALL ESTABLISH THE MEASUREMENT
PRICE OF EACH SAR AND SPECIFY IT IN THE APPLICABLE SAR AGREEMENT.  THE
MEASUREMENT PRICE SHALL NOT BE LESS THAN 100% OF THE FAIR MARKET VALUE ON THE
DATE THE SAR IS GRANTED; PROVIDED THAT IF THE BOARD APPROVES THE GRANT OF A SAR
WITH A MEASUREMENT PRICE TO BE DETERMINED ON A FUTURE DATE, THE MEASUREMENT
PRICE SHALL BE NOT LESS THAN 100% OF THE FAIR MARKET VALUE ON SUCH FUTURE DATE.


 


(D)           DURATION OF SARS.  EACH SAR SHALL BE EXERCISABLE AT SUCH TIMES AND
SUBJECT TO SUCH TERMS AND CONDITIONS AS THE BOARD MAY SPECIFY IN THE APPLICABLE
SAR AGREEMENT; PROVIDED, HOWEVER, THAT NO SAR WILL BE GRANTED WITH A TERM IN
EXCESS OF 10 YEARS.


 


(E)           EXERCISE OF SARS.  SARS MAY BE EXERCISED BY DELIVERY TO THE
COMPANY OF A WRITTEN NOTICE OF EXERCISE SIGNED BY THE PROPER PERSON OR BY ANY
OTHER FORM OF NOTICE (INCLUDING ELECTRONIC NOTICE) APPROVED BY THE COMPANY,
TOGETHER WITH ANY OTHER DOCUMENTS REQUIRED BY THE BOARD.


 


(F)            LIMITATION ON REPRICING.  UNLESS SUCH ACTION IS APPROVED BY THE
COMPANY’S STOCKHOLDERS: (1) NO OUTSTANDING SAR GRANTED UNDER THE PLAN MAY BE
AMENDED TO PROVIDE AN EXERCISE PRICE PER SHARE THAT IS LOWER THAN THE
THEN-CURRENT EXERCISE PRICE PER SHARE OF SUCH OUTSTANDING SAR (OTHER THAN
ADJUSTMENTS PURSUANT TO SECTION 10) AND (2) THE BOARD MAY NOT CANCEL ANY
OUTSTANDING SAR (WHETHER OR NOT GRANTED UNDER THE PLAN) AND GRANT IN
SUBSTITUTION THEREFOR NEW AWARDS UNDER THE PLAN COVERING THE SAME OR A DIFFERENT
NUMBER OF SHARES OF COMMON STOCK AND HAVING AN EXERCISE PRICE PER SHARE LOWER
THAN THE THEN-CURRENT EXERCISE PRICE PER SHARE OF THE CANCELLED SAR.


 

8.            Restricted Stock; Restricted Stock Units


 


(A)           GENERAL.  THE BOARD MAY GRANT AWARDS ENTITLING RECIPIENTS TO
ACQUIRE SHARES OF COMMON STOCK (“RESTRICTED STOCK”), SUBJECT TO THE RIGHT OF THE
COMPANY TO REPURCHASE ALL OR PART OF SUCH SHARES AT THEIR ISSUE PRICE OR OTHER
STATED OR FORMULA PRICE (OR TO REQUIRE FORFEITURE OF SUCH SHARES IF ISSUED AT NO
COST) FROM THE RECIPIENT IN THE EVENT THAT CONDITIONS SPECIFIED BY THE BOARD IN
THE APPLICABLE AWARD ARE NOT SATISFIED PRIOR TO THE END OF THE APPLICABLE
RESTRICTION

 

7

--------------------------------------------------------------------------------


 


PERIOD OR PERIODS ESTABLISHED BY THE BOARD FOR SUCH AWARD.  INSTEAD OF GRANTING
AWARDS FOR RESTRICTED STOCK, THE BOARD MAY GRANT AWARDS ENTITLING THE RECIPIENT
TO RECEIVE SHARES OF COMMON STOCK OR CASH TO BE DELIVERED AT THE TIME SUCH AWARD
VESTS (“RESTRICTED STOCK UNITS”) (RESTRICTED STOCK AND RESTRICTED STOCK UNITS
ARE EACH REFERRED TO HEREIN AS A “RESTRICTED STOCK AWARD”).


 


(B)           TERMS AND CONDITIONS FOR ALL RESTRICTED STOCK AWARDS.  THE BOARD
SHALL DETERMINE THE TERMS AND CONDITIONS OF A RESTRICTED STOCK AWARD, INCLUDING
THE CONDITIONS FOR VESTING AND REPURCHASE (OR FORFEITURE) AND THE ISSUE PRICE.


 


(C)           ADDITIONAL PROVISIONS RELATING TO RESTRICTED STOCK.


 


(1)           DIVIDENDS.  PARTICIPANTS HOLDING SHARES OF RESTRICTED STOCK WILL
BE ENTITLED TO ALL ORDINARY CASH DIVIDENDS PAID WITH RESPECT TO SUCH SHARES,
UNLESS OTHERWISE PROVIDED BY THE BOARD.  UNLESS OTHERWISE PROVIDED BY THE BOARD,
IF ANY DIVIDENDS OR DISTRIBUTIONS ARE PAID IN SHARES, OR CONSIST OF A DIVIDEND
OR DISTRIBUTION TO HOLDERS OF COMMON STOCK OTHER THAN AN ORDINARY CASH DIVIDEND,
THE SHARES, CASH OR OTHER PROPERTY WILL BE SUBJECT TO THE SAME RESTRICTIONS ON
TRANSFERABILITY AND FORFEITABILITY AS THE SHARES OF RESTRICTED STOCK WITH
RESPECT TO WHICH THEY WERE PAID.  EACH DIVIDEND PAYMENT WILL BE MADE NO LATER
THAN THE END OF THE CALENDAR YEAR IN WHICH THE DIVIDENDS ARE PAID TO
SHAREHOLDERS OF THAT CLASS OF STOCK OR, IF LATER, THE 15TH DAY OF THE THIRD
MONTH FOLLOWING THE DATE THE DIVIDENDS ARE PAID TO SHAREHOLDERS OF THAT CLASS OF
STOCK.


 


(2)           STOCK CERTIFICATES.  THE COMPANY MAY REQUIRE THAT ANY STOCK
CERTIFICATES ISSUED IN RESPECT OF SHARES OF RESTRICTED STOCK SHALL BE DEPOSITED
IN ESCROW BY THE PARTICIPANT, TOGETHER WITH A STOCK POWER ENDORSED IN BLANK,
WITH THE COMPANY (OR ITS DESIGNEE).  AT THE EXPIRATION OF THE APPLICABLE
RESTRICTION PERIODS, THE COMPANY (OR SUCH DESIGNEE) SHALL DELIVER THE
CERTIFICATES NO LONGER SUBJECT TO SUCH RESTRICTIONS TO THE PARTICIPANT OR IF THE
PARTICIPANT HAS DIED, TO THE BENEFICIARY DESIGNATED, IN A MANNER DETERMINED BY
THE BOARD, BY A PARTICIPANT TO RECEIVE AMOUNTS DUE OR EXERCISE RIGHTS OF THE
PARTICIPANT IN THE EVENT OF THE PARTICIPANT’S DEATH (THE “DESIGNATED
BENEFICIARY”).  IN THE ABSENCE OF AN EFFECTIVE DESIGNATION BY A PARTICIPANT,
“DESIGNATED BENEFICIARY” SHALL MEAN THE PARTICIPANT’S ESTATE.


 


(D)           ADDITIONAL PROVISIONS RELATING TO RESTRICTED STOCK UNITS.


 


(1)           SETTLEMENT.  UPON THE VESTING OF AND/OR LAPSING OF ANY OTHER
RESTRICTIONS (I.E., SETTLEMENT) WITH RESPECT TO EACH RESTRICTED STOCK UNIT, THE
PARTICIPANT SHALL BE ENTITLED TO RECEIVE FROM THE COMPANY ONE SHARE OF COMMON
STOCK OR AN AMOUNT OF CASH EQUAL TO THE FAIR MARKET VALUE OF ONE SHARE OF COMMON
STOCK, AS PROVIDED IN THE APPLICABLE AWARD AGREEMENT.  THE BOARD MAY, IN ITS
DISCRETION, PROVIDE THAT SETTLEMENT OF RESTRICTED STOCK UNITS SHALL BE DEFERRED,
ON A MANDATORY BASIS OR AT THE ELECTION OF THE PARTICIPANT IN A MANNER THAT
COMPLIES WITH CODE SECTION 409A.


 


(2)           VOTING RIGHTS.  A PARTICIPANT SHALL HAVE NO VOTING RIGHTS WITH
RESPECT TO ANY RESTRICTED STOCK UNITS.


 


(3)           DIVIDEND EQUIVALENTS.  TO THE EXTENT PROVIDED BY THE BOARD, IN ITS
SOLE DISCRETION, A GRANT OF RESTRICTED STOCK UNITS MAY PROVIDE PARTICIPANTS WITH
THE RIGHT TO RECEIVE AN AMOUNT EQUAL TO ANY DIVIDENDS OR OTHER DISTRIBUTIONS
DECLARED AND PAID ON AN EQUAL NUMBER OF

 

8

--------------------------------------------------------------------------------


 


OUTSTANDING SHARES OF COMMON STOCK (“DIVIDEND EQUIVALENTS”).  DIVIDEND
EQUIVALENTS MAY BE PAID CURRENTLY OR CREDITED TO AN ACCOUNT FOR THE
PARTICIPANTS, MAY BE SETTLED IN CASH AND/OR SHARES OF COMMON STOCK AND MAY BE
SUBJECT TO THE SAME RESTRICTIONS ON TRANSFER AND FORFEITABILITY AS THE
RESTRICTED STOCK UNITS WITH RESPECT TO WHICH PAID, AS DETERMINED BY THE BOARD IN
ITS SOLE DISCRETION, SUBJECT IN EACH CASE TO SUCH TERMS AND CONDITIONS AS THE
BOARD SHALL ESTABLISH, IN EACH CASE TO BE SET FORTH IN THE APPLICABLE AWARD
AGREEMENT.


 

9.            Other Stock-Based Awards


 


(A)           GENERAL.  OTHER AWARDS OF SHARES OF COMMON STOCK, AND OTHER AWARDS
THAT ARE VALUED IN WHOLE OR IN PART BY REFERENCE TO, OR ARE OTHERWISE BASED ON,
SHARES OF COMMON STOCK OR OTHER PROPERTY, MAY BE GRANTED HEREUNDER TO
PARTICIPANTS (“OTHER STOCK-BASED-AWARDS”), INCLUDING WITHOUT LIMITATION AWARDS
ENTITLING RECIPIENTS TO RECEIVE SHARES OF COMMON STOCK TO BE DELIVERED IN THE
FUTURE.  OTHER STOCK-BASED AWARDS MAY BE PAID IN SHARES OF COMMON STOCK OR CASH,
AS THE BOARD SHALL DETERMINE.  THE COMPANY MAY ALSO GRANT PERFORMANCE AWARDS OR
OTHER AWARDS DENOMINATED IN CASH RATHER THAN SHARES OF COMMON STOCK (“CASH-BASED
AWARDS”).


 


(B)           TERMS AND CONDITIONS.  SUBJECT TO THE PROVISIONS OF THE PLAN, THE
BOARD SHALL DETERMINE THE TERMS AND CONDITIONS OF EACH OTHER STOCK-BASED AWARD
OR CASH-BASED AWARDS, INCLUDING ANY PURCHASE PRICE APPLICABLE THERETO.

 

10.          Adjustments for Changes in Common Stock and Certain Other Events


 


(A)           CHANGES IN CAPITALIZATION.  IN THE EVENT OF ANY STOCK SPLIT,
REVERSE STOCK SPLIT, STOCK DIVIDEND, RECAPITALIZATION, COMBINATION OF SHARES,
RECLASSIFICATION OF SHARES, SPIN-OFF OR OTHER SIMILAR CHANGE IN CAPITALIZATION
OR EVENT, OR ANY DIVIDEND OR DISTRIBUTION TO HOLDERS OF COMMON STOCK OTHER THAN
AN ORDINARY CASH DIVIDEND, (I) THE NUMBER AND CLASS OF SECURITIES AVAILABLE
UNDER THE PLAN, (II) THE SUB-LIMITS AND SHARE COUNTING RULES SET FORTH IN
SECTIONS 4(A) AND 4(B), (III) THE NUMBER AND CLASS OF SECURITIES AND EXERCISE
PRICE PER SHARE OF EACH OUTSTANDING OPTION AND EACH OPTION ISSUABLE UNDER
SECTION 6, (IV) THE SHARE- AND PER-SHARE PROVISIONS AND THE MEASUREMENT PRICE OF
EACH SAR, (V) THE NUMBER OF SHARES SUBJECT TO AND THE REPURCHASE PRICE PER SHARE
SUBJECT TO EACH OUTSTANDING RESTRICTED STOCK AWARD AND (VI) THE SHARE- AND
PER-SHARE-RELATED PROVISIONS AND THE PURCHASE PRICE, IF ANY, OF EACH OUTSTANDING
OTHER STOCK-BASED AWARD, SHALL BE EQUITABLY ADJUSTED BY THE COMPANY (OR
SUBSTITUTED AWARDS MAY BE MADE, IF APPLICABLE) IN THE MANNER DETERMINED BY THE
BOARD.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, IN THE EVENT THE
COMPANY EFFECTS A SPLIT OF THE COMMON STOCK BY MEANS OF A STOCK DIVIDEND AND THE
EXERCISE PRICE OF AND THE NUMBER OF SHARES SUBJECT TO AN OUTSTANDING OPTION ARE
ADJUSTED AS OF THE DATE OF THE DISTRIBUTION OF THE DIVIDEND (RATHER THAN AS OF
THE RECORD DATE FOR SUCH DIVIDEND), THEN AN OPTIONEE WHO EXERCISES AN OPTION
BETWEEN THE RECORD DATE AND THE DISTRIBUTION DATE FOR SUCH STOCK DIVIDEND SHALL
BE ENTITLED TO RECEIVE, ON THE DISTRIBUTION DATE, THE STOCK DIVIDEND WITH
RESPECT TO THE SHARES OF COMMON STOCK ACQUIRED UPON SUCH OPTION EXERCISE,
NOTWITHSTANDING THE FACT THAT SUCH SHARES WERE NOT OUTSTANDING AS OF THE CLOSE
OF BUSINESS ON THE RECORD DATE FOR SUCH STOCK DIVIDEND.

 

9

--------------------------------------------------------------------------------


 


(B)           REORGANIZATION EVENTS.

 


(1)           DEFINITION.  A “REORGANIZATION EVENT” SHALL MEAN:  (A) ANY MERGER
OR CONSOLIDATION OF THE COMPANY WITH OR INTO ANOTHER ENTITY AS A RESULT OF WHICH
ALL OF THE COMMON STOCK OF THE COMPANY IS CONVERTED INTO OR EXCHANGED FOR THE
RIGHT TO RECEIVE CASH, SECURITIES OR OTHER PROPERTY OR IS CANCELLED, (B) ANY
TRANSFER OR DISPOSITION OF ALL OF THE COMMON STOCK OF THE COMPANY FOR CASH,
SECURITIES OR OTHER PROPERTY PURSUANT TO A SHARE EXCHANGE OR OTHER TRANSACTION
OR (C) ANY LIQUIDATION OR DISSOLUTION OF THE COMPANY.


 


(2)           CONSEQUENCES OF A REORGANIZATION EVENT ON AWARDS OTHER THAN
RESTRICTED STOCK AWARDS.  IN CONNECTION WITH A REORGANIZATION EVENT, THE BOARD
MAY TAKE ANY ONE OR MORE OF THE FOLLOWING ACTIONS AS TO ALL OR ANY (OR ANY
PORTION OF) OUTSTANDING AWARDS OTHER THAN RESTRICTED STOCK AWARDS ON SUCH TERMS
AS THE BOARD DETERMINES:  (I) PROVIDE THAT AWARDS SHALL BE ASSUMED, OR
SUBSTANTIALLY EQUIVALENT AWARDS SHALL BE SUBSTITUTED, BY THE ACQUIRING OR
SUCCEEDING CORPORATION (OR AN AFFILIATE THEREOF), (II) UPON WRITTEN NOTICE TO A
PARTICIPANT, PROVIDE THAT THE PARTICIPANT’S UNEXERCISED AWARDS WILL TERMINATE
IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH REORGANIZATION EVENT UNLESS
EXERCISED BY THE PARTICIPANT WITHIN A SPECIFIED PERIOD FOLLOWING THE DATE OF
SUCH NOTICE, (III) PROVIDE THAT OUTSTANDING AWARDS SHALL BECOME EXERCISABLE,
REALIZABLE, OR DELIVERABLE, OR RESTRICTIONS APPLICABLE TO AN AWARD SHALL LAPSE,
IN WHOLE OR IN PART PRIOR TO OR UPON SUCH REORGANIZATION EVENT, (IV) IN THE
EVENT OF A REORGANIZATION EVENT UNDER THE TERMS OF WHICH HOLDERS OF COMMON STOCK
WILL RECEIVE UPON CONSUMMATION THEREOF A CASH PAYMENT FOR EACH SHARE SURRENDERED
IN THE REORGANIZATION EVENT (THE “ACQUISITION PRICE”), MAKE OR PROVIDE FOR A
CASH PAYMENT TO A PARTICIPANT EQUAL TO THE EXCESS, IF ANY, OF  (A) THE
ACQUISITION PRICE TIMES THE NUMBER OF SHARES OF COMMON STOCK SUBJECT TO THE
PARTICIPANT’S AWARDS (TO THE EXTENT THE EXERCISE PRICE DOES NOT EXCEED THE
ACQUISITION PRICE) OVER (B) THE AGGREGATE EXERCISE PRICE OF ALL SUCH OUTSTANDING
AWARDS AND ANY APPLICABLE TAX WITHHOLDINGS, IN EXCHANGE FOR THE TERMINATION OF
SUCH AWARDS, (V) PROVIDE THAT, IN CONNECTION WITH A LIQUIDATION OR DISSOLUTION
OF THE COMPANY, AWARDS SHALL CONVERT INTO THE RIGHT TO RECEIVE LIQUIDATION
PROCEEDS (IF APPLICABLE, NET OF THE EXERCISE PRICE THEREOF AND ANY APPLICABLE
TAX WITHHOLDINGS) AND (VI) ANY COMBINATION OF THE FOREGOING.  IN TAKING ANY OF
THE ACTIONS PERMITTED UNDER THIS SECTION 10(B), THE BOARD SHALL NOT BE OBLIGATED
BY THE PLAN TO TREAT ALL AWARDS, ALL AWARDS HELD BY A PARTICIPANT, OR ALL AWARDS
OF THE SAME TYPE, IDENTICALLY.

 

For purposes of clause (i) above, an Option shall be considered assumed if,
following consummation of the Reorganization Event, the Option confers the right
to purchase, for each share of Common Stock subject to the Option immediately
prior to the consummation of the Reorganization Event, the consideration
(whether cash, securities or other property) received as a result of the
Reorganization Event by holders of Common Stock for each share of Common Stock
held immediately prior to the consummation of the Reorganization Event (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares of Common Stock);
provided, however, that if the consideration received as a result of the
Reorganization Event is not solely common stock of the acquiring or succeeding
corporation (or an affiliate thereof), the Company may, with the consent of the
acquiring or succeeding corporation, provide for the consideration to be
received upon the exercise of Options to consist solely of common stock of the
acquiring or succeeding corporation (or an affiliate thereof) equivalent in
value (as determined by the Board) to the per share consideration received by
holders of outstanding shares of Common Stock as a result of the Reorganization
Event.

 

10

--------------------------------------------------------------------------------


 


(3)           CONSEQUENCES OF A REORGANIZATION EVENT ON RESTRICTED STOCK
AWARDS.  UPON THE OCCURRENCE OF A REORGANIZATION EVENT OTHER THAN A LIQUIDATION
OR DISSOLUTION OF THE COMPANY, THE REPURCHASE AND OTHER RIGHTS OF THE COMPANY
UNDER EACH OUTSTANDING RESTRICTED STOCK AWARD SHALL INURE TO THE BENEFIT OF THE
COMPANY’S SUCCESSOR AND SHALL, UNLESS THE BOARD DETERMINES OTHERWISE, APPLY TO
THE CASH, SECURITIES OR OTHER PROPERTY WHICH THE COMMON STOCK WAS CONVERTED INTO
OR EXCHANGED FOR PURSUANT TO SUCH REORGANIZATION EVENT IN THE SAME MANNER AND TO
THE SAME EXTENT AS THEY APPLIED TO THE COMMON STOCK SUBJECT TO SUCH RESTRICTED
STOCK AWARD; PROVIDED, HOWEVER, THAT THE BOARD MAY PROVIDE FOR TERMINATION OR
DEEMED SATISFACTION OF SUCH REPURCHASE OR OTHER RIGHTS UNDER THE INSTRUMENT
EVIDENCING ANY RESTRICTED STOCK AWARD OR ANY OTHER AGREEMENT BETWEEN A
PARTICIPANT AND THE COMPANY, EITHER INITIALLY OR BY AMENDMENT.  UPON THE
OCCURRENCE OF A REORGANIZATION EVENT INVOLVING THE LIQUIDATION OR DISSOLUTION OF
THE COMPANY, EXCEPT TO THE EXTENT SPECIFICALLY PROVIDED TO THE CONTRARY IN THE
INSTRUMENT EVIDENCING ANY RESTRICTED STOCK AWARD OR ANY OTHER AGREEMENT BETWEEN
A PARTICIPANT AND THE COMPANY, ALL RESTRICTIONS AND CONDITIONS ON ALL RESTRICTED
STOCK AWARDS THEN OUTSTANDING SHALL AUTOMATICALLY BE DEEMED TERMINATED OR
SATISFIED.

 

11.          General Provisions Applicable to Awards

 


(A)           TRANSFERABILITY OF AWARDS.  AWARDS SHALL NOT BE SOLD, ASSIGNED,
TRANSFERRED, PLEDGED OR OTHERWISE ENCUMBERED BY THE PERSON TO WHOM THEY ARE
GRANTED, EITHER VOLUNTARILY OR BY OPERATION OF LAW, EXCEPT BY WILL OR THE LAWS
OF DESCENT AND DISTRIBUTION OR, OTHER THAN IN THE CASE OF AN INCENTIVE STOCK
OPTION, PURSUANT TO A QUALIFIED DOMESTIC RELATIONS ORDER, AND, DURING THE LIFE
OF THE PARTICIPANT, SHALL BE EXERCISABLE ONLY BY THE PARTICIPANT; PROVIDED,
HOWEVER, THAT THE BOARD MAY PERMIT OR PROVIDE IN AN AWARD FOR THE GRATUITOUS
TRANSFER OF THE AWARD BY THE PARTICIPANT TO OR FOR THE BENEFIT OF ANY IMMEDIATE
FAMILY MEMBER, FAMILY TRUST OR OTHER ENTITY ESTABLISHED FOR THE BENEFIT OF THE
PARTICIPANT AND/OR AN IMMEDIATE FAMILY MEMBER THEREOF IF, WITH RESPECT TO SUCH
PROPOSED TRANSFEREE, THE COMPANY WOULD BE ELIGIBLE TO USE A FORM S-8 FOR THE
REGISTRATION OF THE SALE OF THE COMMON STOCK SUBJECT TO SUCH AWARD UNDER THE
SECURITIES ACT OF 1933, AS AMENDED; PROVIDED, FURTHER, THAT THE COMPANY SHALL
NOT BE REQUIRED TO RECOGNIZE ANY SUCH TRANSFER UNTIL SUCH TIME AS THE
PARTICIPANT AND SUCH PERMITTED TRANSFEREE SHALL, AS A CONDITION TO SUCH
TRANSFER, DELIVER TO THE COMPANY A WRITTEN INSTRUMENT IN FORM AND SUBSTANCE
SATISFACTORY TO THE COMPANY CONFIRMING THAT SUCH TRANSFEREE SHALL BE BOUND BY
ALL OF THE TERMS AND CONDITIONS OF THE AWARD.  REFERENCES TO A PARTICIPANT, TO
THE EXTENT RELEVANT IN THE CONTEXT, SHALL INCLUDE REFERENCES TO AUTHORIZED
TRANSFEREES.


 


(B)           DOCUMENTATION.  EACH AWARD SHALL BE EVIDENCED IN SUCH FORM
(WRITTEN, ELECTRONIC OR OTHERWISE) AS THE BOARD SHALL DETERMINE.  EACH AWARD MAY
CONTAIN TERMS AND CONDITIONS IN ADDITION TO THOSE SET FORTH IN THE PLAN.


 


(C)           BOARD DISCRETION.  EXCEPT AS OTHERWISE PROVIDED BY THE PLAN, EACH
AWARD MAY BE MADE ALONE OR IN ADDITION OR IN RELATION TO ANY OTHER AWARD.  THE
TERMS OF EACH AWARD NEED NOT BE IDENTICAL, AND THE BOARD NEED NOT TREAT
PARTICIPANTS UNIFORMLY.


 


(D)           TERMINATION OF STATUS.  THE BOARD SHALL DETERMINE THE EFFECT ON AN
AWARD OF THE DISABILITY, DEATH, TERMINATION OR OTHER CESSATION OF EMPLOYMENT,
AUTHORIZED LEAVE OF ABSENCE OR OTHER CHANGE IN THE EMPLOYMENT OR OTHER STATUS OF
A PARTICIPANT AND THE EXTENT TO WHICH, AND THE

 

11

--------------------------------------------------------------------------------


 

period during which, the Participant, or the Participant’s legal representative,
conservator, guardian or Designated Beneficiary, may exercise rights under the
Award.

 


(E)           WITHHOLDING.  THE PARTICIPANT MUST SATISFY ALL APPLICABLE FEDERAL,
STATE, AND LOCAL OR OTHER INCOME AND EMPLOYMENT TAX WITHHOLDING OBLIGATIONS
BEFORE THE COMPANY WILL DELIVER STOCK CERTIFICATES OR OTHERWISE RECOGNIZE
OWNERSHIP OF COMMON STOCK UNDER AN AWARD.  THE COMPANY MAY DECIDE TO SATISFY THE
WITHHOLDING OBLIGATIONS THROUGH ADDITIONAL WITHHOLDING ON SALARY OR WAGES.  IF
THE COMPANY ELECTS NOT TO OR CANNOT WITHHOLD FROM OTHER COMPENSATION, THE
PARTICIPANT MUST PAY THE COMPANY THE FULL AMOUNT, IF ANY, REQUIRED FOR
WITHHOLDING OR HAVE A BROKER TENDER TO THE COMPANY CASH EQUAL TO THE WITHHOLDING
OBLIGATIONS.  PAYMENT OF WITHHOLDING OBLIGATIONS IS DUE BEFORE THE COMPANY WILL
ISSUE ANY SHARES ON EXERCISE OR RELEASE FROM FORFEITURE OF AN AWARD OR, IF THE
COMPANY SO REQUIRES, AT THE SAME TIME AS IS PAYMENT OF THE EXERCISE PRICE UNLESS
THE COMPANY DETERMINES OTHERWISE.  IF PROVIDED FOR IN AN AWARD OR APPROVED BY
THE BOARD IN ITS SOLE DISCRETION, A PARTICIPANT MAY SATISFY SUCH TAX OBLIGATIONS
IN WHOLE OR IN PART BY DELIVERY (EITHER BY ACTUAL DELIVERY OR ATTESTATION) OF
SHARES OF COMMON STOCK, INCLUDING SHARES RETAINED FROM THE AWARD CREATING THE
TAX OBLIGATION, VALUED AT THEIR FAIR MARKET VALUE; PROVIDED, HOWEVER, EXCEPT AS
OTHERWISE PROVIDED BY THE BOARD, THAT THE TOTAL TAX WITHHOLDING WHERE STOCK IS
BEING USED TO SATISFY SUCH TAX OBLIGATIONS CANNOT EXCEED THE COMPANY’S MINIMUM
STATUTORY WITHHOLDING OBLIGATIONS (BASED ON MINIMUM STATUTORY WITHHOLDING RATES
FOR FEDERAL AND STATE TAX PURPOSES, INCLUDING PAYROLL TAXES, THAT ARE APPLICABLE
TO SUCH SUPPLEMENTAL TAXABLE INCOME).  SHARES USED TO SATISFY TAX WITHHOLDING
REQUIREMENTS CANNOT BE SUBJECT TO ANY REPURCHASE, FORFEITURE, UNFULFILLED
VESTING OR OTHER SIMILAR REQUIREMENTS.


 


(F)            AMENDMENT OF AWARD.  THE BOARD MAY AMEND, MODIFY OR TERMINATE ANY
OUTSTANDING AWARD, INCLUDING BUT NOT LIMITED TO, SUBSTITUTING THEREFOR ANOTHER
AWARD OF THE SAME OR A DIFFERENT TYPE, CHANGING THE DATE OF EXERCISE OR
REALIZATION, AND CONVERTING AN INCENTIVE STOCK OPTION TO A NONSTATUTORY STOCK
OPTION.  THE PARTICIPANT’S CONSENT TO SUCH ACTION SHALL BE REQUIRED UNLESS
(I) THE BOARD DETERMINES THAT THE ACTION, TAKING INTO ACCOUNT ANY RELATED
ACTION, WOULD NOT MATERIALLY AND ADVERSELY AFFECT THE PARTICIPANT’S RIGHTS UNDER
THE PLAN OR (II) THE CHANGE IS PERMITTED UNDER SECTION 10 HEREOF.


 


(G)           CONDITIONS ON DELIVERY OF STOCK.  THE COMPANY WILL NOT BE
OBLIGATED TO DELIVER ANY SHARES OF COMMON STOCK PURSUANT TO THE PLAN OR TO
REMOVE RESTRICTIONS FROM SHARES PREVIOUSLY DELIVERED UNDER THE PLAN UNTIL
(I) ALL CONDITIONS OF THE AWARD HAVE BEEN MET OR REMOVED TO THE SATISFACTION OF
THE COMPANY, (II) IN THE OPINION OF THE COMPANY’S COUNSEL, ALL OTHER LEGAL
MATTERS IN CONNECTION WITH THE ISSUANCE AND DELIVERY OF SUCH SHARES HAVE BEEN
SATISFIED, INCLUDING ANY APPLICABLE SECURITIES LAWS AND ANY APPLICABLE STOCK
EXCHANGE OR STOCK MARKET RULES AND REGULATIONS, AND (III) THE PARTICIPANT HAS
EXECUTED AND DELIVERED TO THE COMPANY SUCH REPRESENTATIONS OR AGREEMENTS AS THE
COMPANY MAY CONSIDER APPROPRIATE TO SATISFY THE REQUIREMENTS OF ANY APPLICABLE
LAWS, RULES OR REGULATIONS.


 


(H)           ACCELERATION.  THE BOARD MAY AT ANY TIME PROVIDE THAT ANY AWARD
SHALL BECOME IMMEDIATELY EXERCISABLE IN FULL OR IN PART, FREE OF SOME OR ALL
RESTRICTIONS OR CONDITIONS, OR OTHERWISE REALIZABLE IN FULL OR IN PART, AS THE
CASE MAY BE.

 

12

--------------------------------------------------------------------------------


 


(I)            PERFORMANCE AWARDS.


 


(1)           GRANTS.  RESTRICTED STOCK AWARDS AND OTHER STOCK-BASED AWARDS
UNDER THE PLAN MAY BE MADE SUBJECT TO THE ACHIEVEMENT OF PERFORMANCE GOALS
PURSUANT TO THIS SECTION 11(I) (“PERFORMANCE AWARDS”), SUBJECT TO THE LIMIT IN
SECTION 4(B)(1) ON SHARES COVERED BY SUCH GRANTS.


 


(2)           COMMITTEE.  GRANTS OF PERFORMANCE AWARDS TO ANY COVERED EMPLOYEE
INTENDED TO QUALIFY AS “PERFORMANCE-BASED COMPENSATION” UNDER
SECTION 162(M) (“PERFORMANCE-BASED COMPENSATION”) SHALL BE MADE ONLY BY A
COMMITTEE (OR SUBCOMMITTEE OF A COMMITTEE) COMPRISED SOLELY OF TWO OR MORE
DIRECTORS ELIGIBLE TO SERVE ON A COMMITTEE MAKING AWARDS QUALIFYING AS
“PERFORMANCE-BASED COMPENSATION” UNDER SECTION 162(M).  IN THE CASE OF SUCH
AWARDS GRANTED TO COVERED EMPLOYEES, REFERENCES TO THE BOARD OR TO A COMMITTEE
SHALL BE TREATED AS REFERRING TO SUCH COMMITTEE OR SUBCOMMITTEE.  “COVERED
EMPLOYEE” SHALL MEAN ANY PERSON WHO IS, OR WHOM THE COMMITTEE, IN ITS
DISCRETION, DETERMINES MAY BE, A “COVERED EMPLOYEE” UNDER SECTION 162(M)(3) OF
THE CODE.


 


(3)           PERFORMANCE MEASURES.  FOR ANY AWARD THAT IS INTENDED TO QUALIFY
AS PERFORMANCE-BASED COMPENSATION, THE COMMITTEE SHALL SPECIFY THAT THE DEGREE
OF GRANTING, VESTING AND/OR PAYOUT SHALL BE SUBJECT TO THE ACHIEVEMENT OF ONE OR
MORE OBJECTIVE PERFORMANCE MEASURES ESTABLISHED BY THE COMMITTEE, WHICH SHALL BE
BASED ON THE RELATIVE OR ABSOLUTE ATTAINMENT OF SPECIFIED LEVELS OF ONE OR ANY
COMBINATION OF THE FOLLOWING:  NET INCOME, EARNINGS BEFORE OR AFTER DISCONTINUED
OPERATIONS, STOCK COMPENSATION, INTEREST, TAXES, DEPRECIATION AND/OR
AMORTIZATION, OPERATING PROFIT BEFORE OR AFTER DISCONTINUED OPERATIONS AND/OR
TAXES, SALES, SALES GROWTH, EARNINGS GROWTH, CASH FLOW OR CASH POSITION, GROSS
MARGINS, STOCK PRICE, MARKET SHARE, RETURN ON SALES, ASSETS, EQUITY OR
INVESTMENT, IMPROVEMENT OF FINANCIAL RATINGS, ACHIEVEMENT OF BALANCE SHEET OR
INCOME STATEMENT OBJECTIVES OR TOTAL SHAREHOLDER RETURN. SUCH GOALS MAY REFLECT
ABSOLUTE ENTITY OR BUSINESS UNIT PERFORMANCE OR A RELATIVE COMPARISON TO THE
PERFORMANCE OF A PEER GROUP OF ENTITIES OR OTHER EXTERNAL MEASURE OF THE
SELECTED PERFORMANCE CRITERIA AND MAY BE ABSOLUTE IN THEIR TERMS OR MEASURED
AGAINST OR IN RELATIONSHIP TO OTHER COMPANIES COMPARABLY, SIMILARLY OR OTHERWISE
SITUATED.  THE COMMITTEE MAY SPECIFY THAT SUCH PERFORMANCE MEASURES SHALL BE
ADJUSTED TO EXCLUDE ANY ONE OR MORE OF (I) EXTRAORDINARY ITEMS, (II) GAINS OR
LOSSES ON THE DISPOSITIONS OF DISCONTINUED OPERATIONS, (III) THE CUMULATIVE
EFFECTS OF CHANGES IN ACCOUNTING PRINCIPLES, (IV) THE WRITEDOWN OF ANY ASSET,
AND (V) CHARGES FOR RESTRUCTURING AND RATIONALIZATION PROGRAMS.  SUCH
PERFORMANCE MEASURES:  (I) MAY VARY BY PARTICIPANT AND MAY BE DIFFERENT FOR
DIFFERENT AWARDS; (II) MAY BE PARTICULAR TO A PARTICIPANT OR THE DEPARTMENT,
BRANCH, LINE OF BUSINESS, SUBSIDIARY OR OTHER UNIT IN WHICH THE PARTICIPANT
WORKS AND MAY COVER SUCH PERIOD AS MAY BE SPECIFIED BY THE COMMITTEE; AND
(III) SHALL BE SET BY THE COMMITTEE WITHIN THE TIME PERIOD PRESCRIBED BY, AND
SHALL OTHERWISE COMPLY WITH THE REQUIREMENTS OF, SECTION 162(M).  AWARDS THAT
ARE NOT INTENDED TO QUALIFY AS PERFORMANCE-BASED COMPENSATION MAY BE BASED ON
THESE OR SUCH OTHER PERFORMANCE MEASURES AS THE BOARD MAY DETERMINE.


 


(4)           ADJUSTMENTS.  NOTWITHSTANDING ANY PROVISION OF THE PLAN, WITH
RESPECT TO ANY PERFORMANCE AWARD THAT IS INTENDED TO QUALIFY AS
PERFORMANCE-BASED COMPENSATION, THE COMMITTEE MAY ADJUST DOWNWARDS, BUT NOT
UPWARDS, THE CASH OR NUMBER OF SHARES PAYABLE PURSUANT TO SUCH AWARD, AND THE
COMMITTEE MAY NOT WAIVE THE ACHIEVEMENT OF THE APPLICABLE PERFORMANCE MEASURES
EXCEPT IN THE CASE OF THE DEATH OR DISABILITY OF THE PARTICIPANT OR A CHANGE IN
CONTROL OF THE COMPANY.

 

13

--------------------------------------------------------------------------------


 


(5)           OTHER.  THE COMMITTEE SHALL HAVE THE POWER TO IMPOSE SUCH OTHER
RESTRICTIONS ON PERFORMANCE AWARDS AS IT MAY DEEM NECESSARY OR APPROPRIATE TO
ENSURE THAT SUCH AWARDS SATISFY ALL REQUIREMENTS FOR PERFORMANCE-BASED
COMPENSATION.

 

12.          Miscellaneous


 


(A)           NO RIGHT TO EMPLOYMENT OR OTHER STATUS.  NO PERSON SHALL HAVE ANY
CLAIM OR RIGHT TO BE GRANTED AN AWARD, AND THE GRANT OF AN AWARD SHALL NOT BE
CONSTRUED AS GIVING A PARTICIPANT THE RIGHT TO CONTINUED EMPLOYMENT OR ANY OTHER
RELATIONSHIP WITH THE COMPANY.  THE COMPANY EXPRESSLY RESERVES THE RIGHT AT ANY
TIME TO DISMISS OR OTHERWISE TERMINATE ITS RELATIONSHIP WITH A PARTICIPANT FREE
FROM ANY LIABILITY OR CLAIM UNDER THE PLAN, EXCEPT AS EXPRESSLY PROVIDED IN THE
APPLICABLE AWARD.


 


(B)           NO RIGHTS AS STOCKHOLDER.  SUBJECT TO THE PROVISIONS OF THE
APPLICABLE AWARD, NO PARTICIPANT OR DESIGNATED BENEFICIARY SHALL HAVE ANY RIGHTS
AS A STOCKHOLDER WITH RESPECT TO ANY SHARES OF COMMON STOCK TO BE DISTRIBUTED
WITH RESPECT TO AN AWARD UNTIL BECOMING THE RECORD HOLDER OF SUCH SHARES.


 


(C)           EFFECTIVE DATE AND TERM OF PLAN.  THE PLAN SHALL BECOME EFFECTIVE
ON THE DATE THE PLAN IS APPROVED BY THE COMPANY’S STOCKHOLDERS (THE “EFFECTIVE
DATE”).  NO AWARDS SHALL BE GRANTED UNDER THE PLAN AFTER THE EXPIRATION OF 10
YEARS FROM THE EFFECTIVE DATE, BUT AWARDS PREVIOUSLY GRANTED MAY EXTEND BEYOND
THAT DATE.


 


(D)           AMENDMENT OF PLAN.  THE BOARD MAY AMEND, SUSPEND OR TERMINATE THE
PLAN OR ANY PORTION THEREOF AT ANY TIME PROVIDED THAT (I) TO THE EXTENT REQUIRED
BY SECTION 162(M), NO AWARD GRANTED TO A PARTICIPANT THAT IS INTENDED TO COMPLY
WITH SECTION 162(M) AFTER THE DATE OF SUCH AMENDMENT SHALL BECOME EXERCISABLE,
REALIZABLE OR VESTED, AS APPLICABLE TO SUCH AWARD, UNLESS AND UNTIL THE
COMPANY’S STOCKHOLDERS APPROVE SUCH AMENDMENT IF REQUIRED BY
SECTION 162(M) (INCLUDING THE VOTE REQUIRED UNDER SECTION 162(M)); (II) NO
AMENDMENT THAT WOULD REQUIRE STOCKHOLDER APPROVAL UNDER THE RULES OF THE NASDAQ
STOCK MARKET (“NASDAQ”) MAY BE MADE EFFECTIVE UNLESS AND UNTIL THE COMPANY’S
STOCKHOLDERS APPROVE SUCH AMENDMENT; AND (III) IF NASDAQ AMENDS ITS CORPORATE
GOVERNANCE RULES SO THAT SUCH RULES NO LONGER REQUIRE STOCKHOLDER APPROVAL OF
MATERIAL AMENDMENTS TO EQUITY COMPENSATION PLANS, THEN, FROM AND AFTER THE
EFFECTIVE DATE OF SUCH AMENDMENT TO THE NASDAQ RULES, NO AMENDMENT TO THE PLAN
(A) MATERIALLY INCREASING THE NUMBER OF SHARES AUTHORIZED UNDER THE PLAN (OTHER
THAN PURSUANT TO SECTION 4(C) OR 10), (B) EXPANDING THE TYPES OF AWARDS THAT MAY
BE GRANTED UNDER THE PLAN, OR (C) MATERIALLY EXPANDING THE CLASS OF PARTICIPANTS
ELIGIBLE TO PARTICIPATE IN THE PLAN SHALL BE EFFECTIVE UNLESS AND UNTIL THE
COMPANY’S STOCKHOLDERS APPROVE SUCH AMENDMENT.  IN ADDITION, IF AT ANY TIME THE
APPROVAL OF THE COMPANY’S STOCKHOLDERS IS REQUIRED AS TO ANY OTHER MODIFICATION
OR AMENDMENT UNDER SECTION 422 OF THE CODE OR ANY SUCCESSOR PROVISION WITH
RESPECT TO INCENTIVE STOCK OPTIONS, THE BOARD MAY NOT EFFECT SUCH MODIFICATION
OR AMENDMENT WITHOUT SUCH APPROVAL.  UNLESS OTHERWISE SPECIFIED IN THE
AMENDMENT, ANY AMENDMENT TO THE PLAN ADOPTED IN ACCORDANCE WITH THIS
SECTION 12(D) SHALL APPLY TO, AND BE BINDING ON THE HOLDERS OF, ALL AWARDS
OUTSTANDING UNDER THE PLAN AT THE TIME THE AMENDMENT IS ADOPTED, PROVIDED THE
BOARD DETERMINES THAT SUCH AMENDMENT DOES NOT MATERIALLY AND ADVERSELY AFFECT
THE RIGHTS OF PARTICIPANTS UNDER THE PLAN.  AN AWARD MAY BE MADE THAT IS
CONDITIONED UPON STOCKHOLDER APPROVAL OF AN AMENDMENT TO THE PLAN.

 

14

--------------------------------------------------------------------------------


 


(E)           AUTHORIZATION OF SUB-PLANS.  THE BOARD MAY FROM TIME TO TIME
ESTABLISH ONE OR MORE SUB-PLANS UNDER THE PLAN FOR PURPOSES OF SATISFYING
APPLICABLE SECURITIES OR TAX LAWS OF VARIOUS JURISDICTIONS.  THE BOARD SHALL
ESTABLISH SUCH SUB-PLANS BY ADOPTING SUPPLEMENTS TO THE PLAN CONTAINING (I) SUCH
LIMITATIONS ON THE BOARD’S DISCRETION UNDER THE PLAN AS THE BOARD DEEMS
NECESSARY OR DESIRABLE OR (II) SUCH ADDITIONAL TERMS AND CONDITIONS NOT
OTHERWISE INCONSISTENT WITH THE PLAN AS THE BOARD SHALL DEEM NECESSARY OR
DESIRABLE.  ALL SUPPLEMENTS ADOPTED BY THE BOARD SHALL BE DEEMED TO BE PART OF
THE PLAN, BUT EACH SUPPLEMENT SHALL APPLY ONLY TO PARTICIPANTS WITHIN THE
AFFECTED JURISDICTION AND THE COMPANY SHALL NOT BE REQUIRED TO PROVIDE COPIES OF
ANY SUPPLEMENT TO PARTICIPANTS IN ANY JURISDICTION WHICH IS NOT THE SUBJECT OF
SUCH SUPPLEMENT.


 


(F)            NON U.S. EMPLOYEES. AWARDS MAY BE GRANTED TO PARTICIPANTS WHO ARE
NON-U.S. CITIZENS OR RESIDENTS EMPLOYED OUTSIDE THE UNITED STATES, OR BOTH, ON
SUCH TERMS AND CONDITIONS DIFFERENT FROM THOSE APPLICABLE TO AWARDS TO
PARTICIPANTS EMPLOYED IN THE UNITED STATES AS MAY, IN THE JUDGMENT OF THE BOARD,
BE NECESSARY OR DESIRABLE IN ORDER TO RECOGNIZE DIFFERENCES IN LOCAL LAW OR TAX
POLICY. THE BOARD ALSO MAY IMPOSE CONDITIONS ON THE EXERCISE OR VESTING OF
AWARDS IN ORDER TO MINIMIZE THE BOARD’S OBLIGATION WITH RESPECT TO TAX
EQUALIZATION FOR PARTICIPANTS ON ASSIGNMENTS OUTSIDE THEIR HOME COUNTRY. THE
BOARD MAY APPROVE SUCH SUPPLEMENTS TO OR AMENDMENTS, RESTATEMENTS OR ALTERNATIVE
VERSIONS OF THE PLAN AS IT MAY CONSIDER NECESSARY OR APPROPRIATE FOR SUCH
PURPOSES, WITHOUT THEREBY AFFECTING THE TERMS OF THIS PLAN AS IN EFFECT FOR ANY
OTHER PURPOSE, AND THE SECRETARY OR OTHER APPROPRIATE OFFICER OF THE COMPANY MAY
CERTIFY ANY SUCH DOCUMENT AS HAVING BEEN APPROVED AND ADOPTED IN THE SAME MANNER
AS THIS PLAN.


 


(G)           COMPLIANCE WITH SECTION 409A OF THE CODE. EXCEPT AS PROVIDED IN
INDIVIDUAL AWARD AGREEMENTS INITIALLY OR BY AMENDMENT, IF AND TO THE EXTENT ANY
PORTION OF ANY PAYMENT, COMPENSATION OR OTHER BENEFIT PROVIDED TO A PARTICIPANT
IN CONNECTION WITH HIS OR HER EMPLOYMENT TERMINATION IS DETERMINED TO CONSTITUTE
“NONQUALIFIED DEFERRED COMPENSATION” WITHIN THE MEANING OF SECTION 409A OF THE
CODE AND THE PARTICIPANT IS A SPECIFIED EMPLOYEE AS DEFINED IN
SECTION 409A(A)(2)(B)(I) OF THE CODE, AS DETERMINED BY THE COMPANY IN ACCORDANCE
WITH ITS PROCEDURES, BY WHICH DETERMINATION THE PARTICIPANT (THROUGH ACCEPTING
THE AWARD) AGREES THAT HE OR SHE IS BOUND, SUCH PORTION OF THE PAYMENT,
COMPENSATION OR OTHER BENEFIT SHALL NOT BE PAID BEFORE THE DAY THAT IS SIX
MONTHS PLUS ONE DAY AFTER THE DATE OF “SEPARATION FROM SERVICE” (AS DETERMINED
UNDER CODE SECTION 409A) (THE “NEW PAYMENT DATE”), EXCEPT AS CODE SECTION 409A
MAY THEN PERMIT.  THE AGGREGATE OF ANY PAYMENTS THAT OTHERWISE WOULD HAVE BEEN
PAID TO THE PARTICIPANT DURING THE PERIOD BETWEEN THE DATE OF SEPARATION FROM
SERVICE AND THE NEW PAYMENT DATE SHALL BE PAID TO THE PARTICIPANT IN A LUMP SUM
ON SUCH NEW PAYMENT DATE, AND ANY REMAINING PAYMENTS WILL BE PAID ON THEIR
ORIGINAL SCHEDULE.


 


THE COMPANY MAKES NO REPRESENTATIONS OR WARRANTY AND SHALL HAVE NO LIABILITY TO
THE PARTICIPANT OR ANY OTHER PERSON IF ANY PROVISIONS OF OR PAYMENTS,
COMPENSATION OR OTHER BENEFITS UNDER THE PLAN ARE DETERMINED TO CONSTITUTE
NONQUALIFIED DEFERRED COMPENSATION SUBJECT TO CODE SECTION 409A BUT DO NOT TO
SATISFY THE CONDITIONS OF THAT SECTION.


 


(H)           LIMITATIONS ON LIABILITY.  NOTWITHSTANDING ANY OTHER PROVISIONS OF
THE PLAN, NO INDIVIDUAL ACTING AS A DIRECTOR, OFFICER, OTHER EMPLOYEE, OR AGENT
OF THE COMPANY WILL BE LIABLE TO ANY PARTICIPANT, FORMER PARTICIPANT, SPOUSE,
BENEFICIARY, OR ANY OTHER PERSON FOR ANY CLAIM, LOSS, LIABILITY, OR EXPENSE
INCURRED IN CONNECTION WITH THE PLAN, NOR WILL SUCH INDIVIDUAL BE PERSONALLY

 

15

--------------------------------------------------------------------------------


 

liable with respect to the Plan because of any contract or other instrument he
or she executes in his or her capacity as a director, officer, other employee, 
or agent of the Company.  The Company will indemnify and hold harmless each
director, officer, other employee, or agent of the Company to whom any duty or
power relating to the administration or interpretation of the Plan has been or
will be delegated, against any cost or expense (including attorneys’ fees) or
liability (including any sum paid in settlement of a claim with the Board’s
approval) arising out of any act or omission to act concerning this Plan unless
arising out of such person’s own fraud or bad faith.

 


(I)            GOVERNING LAW.  THE PROVISIONS OF THE PLAN AND ALL AWARDS MADE
HEREUNDER SHALL BE GOVERNED BY AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF DELAWARE, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER
THAN SUCH STATE.


 


16

--------------------------------------------------------------------------------